Name: Commission Regulation (EC) NoÃ 459/2009 of 29Ã May 2009 amending Regulation (EC) NoÃ 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) NoÃ 1766/92
 Type: Regulation
 Subject Matter: plant product;  prices;  EU finance
 Date Published: nan

 5.6.2009 EN Official Journal of the European Union L 139/3 COMMISSION REGULATION (EC) No 459/2009 of 29 May 2009 amending Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143(b) in conjunction with Article 4 thereof, Whereas: (1) Annex IVa of Commission Regulation (EC) No 1249/96 (2) contains blank certificates of conformity authorised by the Government of the United States of America for exports of high-quality common wheat and high-quality durum wheat to the European Community. The American authorities have informed the Commission of an amendment to their blank certificates, which should therefore be amended. (2) Regulation (EC) No 1249/96 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex IVa of Regulation (EC) No 1249/96 is hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 161, 29.6.1996, p. 125. ANNEX ANNEX IVa BLANK CERTIFICATE OF CONFORMITY AUTHORISED BY THE GOVERNMENT OF THE UNITED STATES OF AMERICA FOR COMMON WHEAT BLANK CERTIFICATE OF CONFORMITY AUTHORISED BY THE GOVERNMENT OF THE UNITED STATES OF AMERICA FOR DURUM WHEAT